                 Case 2:21-mj-00222-MLP Document 7 Filed 04/16/21 Page 1 of 2




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                              Plaintiff,                 Case No. 21-222 MLP

10          v.                                             DETENTION ORDER

11   JOHN FRANCIS MCDERMOTT,

12                              Defendant.

13

14   Offenses charged:

15          Count 1:        Violation of Supervised Release, United States District Court for the

16   District of Montana.

17   Date of Detention Hearing: April 14, 2021

18          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

19   based upon the reasons for detention hereafter set forth and as stated on the record, finds:

20           FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

21          1.      Mr. McDermott stipulated to detention.

22          2.      Based on these findings, and for the reasons stated on the record, there are no

23                  conditions or combination of conditions other than detention that will reasonably

24                  assure the appearance of Mr. McDermott as required or ensure the safety of the

25
     DETENTION ORDER - 1
             Case 2:21-mj-00222-MLP Document 7 Filed 04/16/21 Page 2 of 2




 1                community, pending his initial appearance in the District of Montana.

 2         IT IS THEREFORE ORDERED:

 3         (1)    Mr. McDermott shall be detained pending initial appearance in the District of

 4                Montana and committed to the custody of the Attorney General for confinement

 5                in a correction facility separate, to the extent practicable, from persons awaiting or

 6                serving sentences or being held in custody pending appeal;

 7         (2)    Mr. McDermott shall be afforded reasonable opportunity for private consultation

 8                with counsel;

 9         (3)    On order of a court of the United States or on request of an attorney for the

10                government, the person in charge of the corrections facility in which Mr.

11                McDermott is confined shall deliver the Mr. McDermott to a United States

12                Marshal for the purpose of an appearance in connection with a court proceeding;

13                and

14         (4)    The Clerk shall direct copies of this Order to counsel for the United States, to

15                counsel for Mr. McDermott, to the United States Marshal, and to the United

16                States Pretrial Services Officer.

17         Dated this 16th day of April, 2021.

18


                                                         A
19

20                                                       MICHELLE L. PETERSON
                                                         United States Magistrate Judge
21

22

23

24

25
     DETENTION ORDER - 2
